            1    MICHELE L. MARYOTT, SBN 191993
                   mmaryott@gibsondunn.com
            2    ASHLEY ALLYN, SBN 254559
                   aallyn@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 3161 Michelson Drive
            4    Irvine, CA 92612-4412
                 Telephone: 949.451.3800
            5    Facsimile: 949.451.4220
            6    JASON C. SCHWARTZ (admitted pro hac vice)
                    jschwartz@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            8    Washington, DC 20036-5306
                 Telephone: 202.955.8500
            9    Facsimile: 202.467.0539
                 KATHERINE V.A. SMITH, SBN 247866
          10       ksmith@gibsondunn.com
                 HELEN AVUNJIAN, SBN 300284
          11       havunjjian@gibsondunn.com
                 GIBSON, DUNN & CRUTCHER LLP
          12     333 South Grand Avenue
                 Los Angeles, CA 90071-3197
          13     Telephone: 213.229.7000
                 Facsimile: 213.229.7520
          14
                 Attorneys for Defendants GOLDEN STATE FC LLC (now
          15     known as AMAZON.COM SERVICES, INC.);
                 AMAZON.COM, INC.; and AMAZON FULFILLMENT
          16     SERVICES, INC. (now known as AMAZON.COM
                 SERVICES, INC.)
          17
                 [Additional Counsel Continued on Next Page]
          18                                    UNITED STATES DISTRICT COURT
          19                                   EASTERN DISTRICT OF CALIFORNIA
          20     JUAN TREVINO, CHRISTOPHER WARD,                    Lead Case No. 1:18-cv-00120-DAD-BAM
                 LINDA QUINTEROS, ROMEO PALMA,                      Member Case No: 1:18-cv-00121-DAD-BAM
          21     BRITTANY HAGMAN, ALBERTO                           Member Case No: 1:18-cv-00567-DAD-BAM
                 GIANINI, and JUAN C. AVALOS, on behalf
          22     of themselves and all others similarly situated,   Member Case No: 1:18-cv-01176-DAD-BAM
                                                                    Member Case No: 1:17-cv-01300-DAD-BAM
          23                            Plaintiffs,
                         v.                                         STIPULATED PROTECTIVE ORDER
          24     GOLDEN STATE FC LLC, a Delaware
                 Limited Liability Company; AMAZON.COM
          25     INC., a Delaware Corporation, AMAZON
                 FULFILLMENT SERVICES, INC. a
          26     Delaware Corporation, and Does 1 through 10,
                 inclusive,
          27
                                        Defendants.
          28

Gibson, Dunn &                                                                   STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                            1:18-CV-00120-DAD (BAM)
            1    PETER R. DION KINDEM, SBN 95267
                   peter@dion-kindemlaw.com
            2    THE DION-KINDEM LAW FIRM
                 PETER R. DION-KINDEM, P.C.
            3    2945 Townsgate Road, Suite 200
                 Westlake Village, CA 91361
            4    Telephone: 818.883.4900
                 Facsimile: 858 404.9203
            5
                 LONNIE C. BLANCHARD, III, SBN 93530
            6      lonnieblanchard@gmail.com
                 THE BLANCHARD LAW GROUP, APC
            7    3578 East Foothill Boulevard, Suite 338
                 Pasadena, CA 91107
            8    Telephone: 213.599.8255
                 Facsimile: 213.402.3949
            9
                 Attorneys for Plaintiff Juan Trevino
          10
                 DAVID YEREMIAN, SBN 226337
          11       david@yeremianlaw.com
                 ALVIN B. LINDSAY, SBN 220236
          12       alvin@yeremianlaw.com
                 DAVID YEREMIAN & ASSOCIATES, INC.
          13     535 North Brand Boulevard, Suite 705
                 Glendale, CA 91203-1989
          14     Telephone: 818.230.8380
                 Facsimile: 818.230.0308
          15     Attorneys for Plaintiffs Christopher Ward and
                 Linda Quinteros
          16
                 JAMES HAWKINS, SBN 192925
          17       james@jameshawkinsaplc.com
                 ISANDRA FERNANDEZ, SBN 220482
          18       Isandra@jameshawkinsaplc.com
                 JAMES HAWKINS APLC
          19     9880 Research Drive, Suite 200
                 Irvine, CA 92618
          20     Telephone: 949.387.7200
                 Facsimile: 949.387.6676
          21
                 Attorneys for Plaintiff Juan C. Avalos
          22
                 JOSHUA H. HAFFNER, SBN 188652
          23       jhh@haffnerlawyers.com
                 GRAHAM G. LAMBERT, SBN 303056
          24       gl@haffnerlawyers.com
                 HAFFNER LAW PC
          25     445 South Figueroa Street, Suite 2325
                 Los Angeles, CA 90071
          26     Telephone: 213.514.5681
                 Facsimile: 213.514.5682
          27     Attorneys for Plaintiff Romeo Palma
          28

Gibson, Dunn &                                                   2   STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                1:18-CV-00120-DAD (BAM)
            1    SHAWN C. WESTRICK, SBN 235313
                    swestrick@westricklawfirm.com
            2    THE WESTRICK LAW FIRM, P.C.
                 11075 Santa Monica Boulevard, Suite 125
            3    Los Angeles, CA 90025
                 Telephone: 310.746.5303
            4    Facsimile: 310.943.3373
            5    Attorneys for Plaintiffs Brittany Hagman and
                 Alberto Gianini
            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28

Gibson, Dunn &                                                  3   STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                               1:18-CV-00120-DAD (BAM)
            1           IT IS HEREBY STIPULATED, pursuant to Rule 26 of the Federal Rules of Civil Procedure
            2    and Local Rule 141.1 of the Local Rules of the District Court for the Eastern District of California,
            3    by and between Plaintiffs Juan Trevino, Christopher Ward, Linda Quinteros, Romeo Palma, Brittany
            4    Hagman, Alberto Gianini, and Juan C. Avalos and Defendants Golden State FC LLC (now known as
            5    Amazon.com Services, Inc.), Amazon.com Inc., and Amazon Fulfillment Services, Inc. (now known
            6    as Amazon.com Services, Inc.) (“Defendants”) (collectively, the “Parties”), by and through their
            7    respective undersigned counsel of record, that in order to facilitate the exchange of information and
            8    documents which may be subject to confidentiality limitations on disclosure due to federal laws, state
            9    laws, and privacy rights, the Parties respectfully request that the Court sign and enter the [Proposed]
          10     Order following this Stipulated Protective Order to govern the production of documents and the
          11     conduct of discovery in this action.
          12     1.     PURPOSES AND LIMITATIONS
          13            Disclosure and discovery activity in this action are likely to involve production of
          14     confidential, proprietary, or private information for which special protection from public disclosure
          15     and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
          16     the Parties hereby stipulate to and petition the court to enter the following Stipulated Protective
          17     Order. The Parties acknowledge that this Order does not confer blanket protections on all disclosures
          18     or responses to discovery and that the protection it affords from public disclosure and use extends
          19     only to the limited information or items that are entitled to confidential treatment under the applicable
          20     legal principles. The Parties further acknowledge, as set forth in Section 12.3, below, that this
          21     Stipulated Protective Order does not entitle them to file confidential information under seal; Local
          22     Rule 141 sets forth the procedures that must be followed and the standards that will be applied when
          23     a party seeks permission from the court to file material under seal.
          24     2.     DEFINITIONS
          25            2.1     Challenging Party: a Party or Non-Party that challenges the designation of
          26     information or items under this Order.
          27

          28

Gibson, Dunn &                                                       4                  STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                   1:18-CV-00120-DAD (BAM)
            1            2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is
            2    generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
            3    Civil Procedure 26(c).
            4            2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well
            5    as their support staff).
            6            2.4     Designating Party: a Party or Non-Party that designates information or items that it
            7    produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
            8            2.5     Disclosure or Discovery Material: all items or information, regardless of the
            9    medium or manner in which it is generated, stored, or maintained (including, among other things,
          10     testimony, transcripts, and tangible things), that are produced or generated in disclosures or responses
          11     to discovery in this matter.
          12             2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to
          13     the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
          14     consultant in this action.
          15             2.7     House Counsel: attorneys who are employees of a party to this action. House
          16     Counsel does not include Outside Counsel of Record or any other outside counsel.
          17             2.8     Non-Party: any natural person, partnership, corporation, association, or other legal
          18     entity not named as a Party to this action.
          19             2.9     Outside Counsel of Record: attorneys who are not employees of a party to this
          20     action but are retained to represent or advise a party to this action and have appeared in this action on
          21     behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
          22             2.10    Party: any party to this action, including all of its officers, directors, employees,
          23     consultants, retained experts, and Outside Counsel of Record (and their support staffs).
          24             2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
          25     Material in this action.
          26             2.12    Professional Vendors: persons or entities that provide litigation support services
          27     (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
          28     storing, or retrieving data in any form or medium) and their employees and subcontractors.

Gibson, Dunn &                                                        5                  STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                    1:18-CV-00120-DAD (BAM)
            1           2.13    Protected Material: any Disclosure or Discovery Material that is designated as
            2    “CONFIDENTIAL.”
            3           2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a
            4    Producing Party.
            5    3.     SCOPE
            6           The protections conferred by this Stipulation and Order cover not only Protected Material (as
            7    defined above), but also (1) any information copied or extracted from Protected Material; (2) all
            8    copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
            9    conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
          10     However, the protections conferred by this Stipulation and Order do not cover the following
          11     information: (a) any information that is in the public domain at the time of disclosure to a Receiving
          12     Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
          13     publication not involving a violation of this Order, including becoming part of the public record
          14     through trial or otherwise; and (b) any information known to the Receiving Party prior to the
          15     disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the
          16     information lawfully and under no obligation of confidentiality to the Designating Party. Any use of
          17     Protected Material at trial shall be governed by a separate agreement or order.
          18     4.     DURATION
          19            Even after final disposition of this litigation, the confidentiality obligations imposed by this
          20     Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
          21     otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
          22     defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
          23     and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time
          24     limits for filing any motions or applications for extension of time pursuant to applicable law.
          25     5.     DESIGNATING PROTECTED MATERIAL
          26            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
          27     Party or Non-Party that designates information or items for protection under this Order must take care
          28     to limit any such designation to specific material that qualifies under the appropriate standards. The

Gibson, Dunn &                                                       6                  STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                   1:18-CV-00120-DAD (BAM)
            1    Designating Party must designate for protection only those parts of material, documents, items, or
            2    oral or written communications that qualify. Mass, indiscriminate, or routinized designations are
            3    prohibited.
            4           If Designating Party learns that information or items that it designated for protection do not
            5    qualify for protection, that Designating Party must promptly notify all other Parties that it is
            6    withdrawing the mistaken designation.
            7           5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
            8    (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure
            9    or Discovery Material that qualifies for protection under this Order must be clearly so designated
          10     before the material is disclosed or produced.
          11            Designation in conformity with this Order requires:
          12                    (a)     for information in documentary form (e.g., paper or electronic documents, but
          13     excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
          14     affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion
          15     or portions of the material on a page qualifies for protection, the Producing Party also must clearly
          16     identify the protected portion(s) (e.g., by making appropriate markings in the margins).
          17            A Party or Non-Party that makes original documents or materials available for inspection
          18     need not designate them for protection until after the inspecting Party has indicated which material it
          19     would like copied and produced. During the inspection and before the designation, all the material
          20     made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
          21     identified the documents it wants copied and produced, the Producing Party must determine which
          22     documents, or portions thereof, qualify for protection under this Order. Then, before producing the
          23     specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
          24     that contains Protected Material. If only a portion or portions of the material on a page qualifies for
          25     protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
          26     appropriate markings in the margins).
          27                    (b)     for testimony given in deposition or in other pretrial or trial proceedings, that
          28     the Designating Party shall either (1) identify on the record, before the close of the deposition,

Gibson, Dunn &                                                       7                  STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                   1:18-CV-00120-DAD (BAM)
            1    hearing, or other proceeding, all protected testimony, or (2) designate the entirety of the testimony as
            2    “confidential” (before the proceedings is concluded) with the right to identify more specific portions
            3    of the testimony as to which protection is sought within 30 days following receipt of the deposition
            4    transcript.
            5                      (c)    for information produced in some form other than documentary and for any
            6    other tangible items, that the Producing Party shall affix in a prominent place on the exterior of the
            7    container or containers in which the information or item is stored the legend “CONFIDENTIAL.” If
            8    only a portion or portions of the information or item warrant protection, the Producing Party, to the
            9    extent practicable, shall identify the protected portion(s).
          10             5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
          11     designate qualified information or items does not waive the Designating Party’s right to secure
          12     protection under this Order for such material. Upon timely correction of a designation, the Receiving
          13     Party must make reasonable efforts to assure that the material is treated in accordance with the
          14     provisions of this Order. The Receiving Party shall also promptly destroy or return the inadvertently
          15     produced material, and all copies thereof, and shall retain only the materials designated as
          16     “confidential.”
          17     6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
          18             6.1       Timing of Challenges. Any Party or Non-Party may challenge a designation of
          19     confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
          20     designation is necessary to avoid substantial unfairness, unnecessary economic burdens, or a
          21     significant disruption or delay of the litigation, a Party does not waive its right to challenge a
          22     confidentiality designation by electing not to mount a challenge promptly after the original
          23     designation is disclosed.
          24             6.2       Meet and Confer. The Challenging Party shall initiate the dispute resolution process
          25     by providing written notice of each designation it is challenging and describing the basis for each
          26     challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
          27     recite that the challenge to confidentiality is being made in accordance with this specific paragraph of
          28     the Protective Order. The Parties shall attempt to resolve each challenge in good faith and must begin

Gibson, Dunn &                                                        8                  STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                    1:18-CV-00120-DAD (BAM)
            1    the process by conferring directly (including voice–to-voice dialogue, if feasible) within 14 calendar
            2    days of the date of service of notice. In conferring, the Challenging Party must explain the basis for
            3    its belief that the confidentiality designation was not proper and must give the Designating Party an
            4    opportunity to review the designated material, to reconsider the circumstances, and, if no change in
            5    designation is offered, to explain the basis for the chosen designation. A Challenging Party may
            6    proceed to the next stage of the challenge process only if it has engaged in this meet and confer
            7    process first or establishes that the Designating Party is unwilling to participate in the meet and
            8    confer process in a timely manner.
            9           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
          10     intervention, the Designating Party shall file and serve a motion to retain confidentiality (and in
          11     compliance with Local Rule 141, if applicable) within 30 calendar days of the initial notice of
          12     challenge or within 21 calendar days of the Parties agreeing that the meet and confer process will not
          13     resolve their dispute, whichever is later. Each such motion must be accompanied by a competent
          14     declaration affirming that the movant has complied with the meet and confer requirements imposed
          15     in the preceding paragraph. Failure by the Designating Party to make such a motion including the
          16     required declaration within 30 calendar days (or 21 calendar days, if applicable) shall automatically
          17     waive the confidentiality designation for each challenged designation. In addition, the Challenging
          18     Party may file a motion challenging a confidentiality designation at any time if there is good cause
          19     for doing so, including a challenge to the designation of a deposition transcript or any portions
          20     thereof. Any motion brought pursuant to this provision must be accompanied by a competent
          21     declaration affirming that the movant has complied with the meet and confer requirements imposed
          22     by the preceding paragraph. The burden of persuasion in any such challenge proceeding shall be on
          23     the Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass
          24     or impose unnecessary expenses and burdens on other Parties) may expose the Challenging Party to
          25     sanctions. Unless and until the Designating Party has waived the confidentiality designation by
          26     failing to file a motion to retain confidentiality as described above, all Parties shall continue to afford
          27     the material in question the level of protection to which it is entitled under the Producing Party’s
          28     designation until the court rules on the challenge.

Gibson, Dunn &                                                         9                 STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                    1:18-CV-00120-DAD (BAM)
            1    7.     ACCESS TO AND USE OF PROTECTED MATERIAL
            2           7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
            3    produced by another Party or by a Non-Party in connection with this case only for prosecuting,
            4    defending, or attempting to settle this litigation, and for no other purposes and no other client. Such
            5    Protected Material may be disclosed only to the categories of persons and under the conditions
            6    described in this Order. When the litigation has been terminated, a Receiving Party must comply with
            7    the provisions of section 13 below (FINAL DISPOSITION).
            8           Protected Material must be stored and maintained by a Receiving Party at a location and in a
            9    secure manner that ensures that access is limited to the persons authorized under this Order.
          10            7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
          11     by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
          12     information or item designated “CONFIDENTIAL” only to:
          13                    (a)     the Receiving Party’s Outside Counsel of Record in this action, as well as
          14     employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
          15     information for this litigation and who have signed the “Acknowledgment and Agreement to Be
          16     Bound” that is attached hereto as Exhibit A;
          17                    (b)     the officers, directors, and employees (including House Counsel) of the
          18     Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed
          19     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
          20                    (c)     Experts (as defined in this Order) (i) to whom disclosure is reasonably
          21     necessary for this litigation and (ii) who have signed the “Acknowledgment and Agreement to Be
          22     Bound” (Exhibit A);
          23                    (d)     the court and its personnel;
          24                    (e)     court reporters and their staff, professional jury or trial consultants, mock
          25     jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation and
          26     who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
          27                    (f)     during their depositions, witnesses in the action to whom disclosure is
          28     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

Gibson, Dunn &                                                         10               STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                   1:18-CV-00120-DAD (BAM)
            1    (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of
            2    transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be
            3    separately bound by the court reporter and may not be disclosed to anyone except as permitted under
            4    this Stipulated Protective Order.
            5                   (g)     the author or recipient of a document containing the information or a custodian
            6    or other person who otherwise possessed or knew the information.
            7    8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            8            LITIGATION
            9            If a Party is served with a subpoena or a court order issued in other litigation that compels
          10     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party
          11     must:
          12                    (a)     promptly notify in writing the Designating Party. Such notification shall
          13     include a copy of the subpoena or court order;
          14                    (b)     promptly notify in writing the party who caused the subpoena or order to issue
          15     in the other litigation that some or all of the material covered by the subpoena or order is subject to
          16     this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
          17                    (c)     cooperate with respect to all reasonable procedures sought to be pursued by the
          18     Designating Party whose Protected Material may be affected.
          19             If the Designating Party timely seeks a protective order, the Party served with the subpoena or
          20     court order shall not produce any information designated in this action as “CONFIDENTIAL” before
          21     a determination by the court from which the subpoena or order issued, unless the Party has obtained
          22     the Designating Party’s permission. The Designating Party shall bear the burden and expense of
          23     seeking protection in that court of its confidential material – and nothing in these provisions should
          24     be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful
          25     directive from another court.
          26
          27

          28

Gibson, Dunn &                                                      11                  STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                   1:18-CV-00120-DAD (BAM)
            1    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
            2             THIS LITIGATION
            3                    (a)     The terms of this Order are applicable to information produced by a Non- Party
            4    in this action and designated as “CONFIDENTIAL.” Such information produced by Non- Parties in
            5    connection with this litigation is protected by the remedies and relief provided by this Order.
            6    Nothing in these provisions should be construed as prohibiting a Non-Party from seeking additional
            7    protections.
            8                    (b)     If a Party is required, by a valid discovery request, to produce a Non- Party’s
            9    confidential information in its possession, and the Party is subject to an agreement with the Non-
          10     Party not to produce the Non-Party’s confidential information, then the Party shall:
          11                             1)      promptly notify in writing the Requesting Party and the Non-Party that
          12     some or all of the information requested is subject to a confidentiality agreement with a Non- Party;
          13                             2)      promptly provide the Non-Party with a copy of the Stipulated
          14     Protective Order in this litigation, the relevant discovery request(s), and a reasonably specific
          15     description of the information requested; and
          16                             3)      make the information requested available for inspection by the Non-
          17     Party.
          18                     (c)     If the Non-Party fails to object or seek a protective order from this court within
          19     14 days of receiving the notice and accompanying information, the Receiving Party may produce the
          20     Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
          21     seeks a protective order, the Receiving Party shall not produce any information in its possession or
          22     control that is subject to the confidentiality agreement with the Non-Party before a determination by
          23     the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
          24     seeking protection in this court of its Protected Material.
          25     10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
          26              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
          27     Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
          28     the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

Gibson, Dunn &                                                       12                 STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                   1:18-CV-00120-DAD (BAM)
            1    disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
            2    inform the person or persons to whom unauthorized disclosures were made of all the terms of this
            3    Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be
            4    Bound” that is attached hereto as Exhibit A.
            5    11.    PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL
            6           The Parties specifically incorporate by reference the Stipulated Rule 502(d) Order
            7    concurrently submitted to the Court.
            8    12.    MISCELLANEOUS
            9           12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
          10     seek its modification by the court in the future.
          11            12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
          12     Order no Party waives any right it otherwise would have to object to disclosing or producing any
          13     information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
          14     Party waives any right to object on any ground to use in evidence of any of the material covered by
          15     this Protective Order.
          16            12.3    Filing Protected Material. Without written permission from the Designating Party or
          17     a court order secured after appropriate notice to all interested persons, a Party may not file in the
          18     public record in this action any Protected Material. A Party that seeks to file under seal any Protected
          19     Material must comply with Local Rule 141. Protected Material may only be filed under seal pursuant
          20     to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Local
          21     Rule 141, a sealing order will issue only upon a request establishing that the Protected Material at
          22     issue is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a
          23     Receiving Party's request to file Protected Material under seal pursuant to Local Rule is denied by the
          24     court, then the Receiving Party may file the information in the public record pursuant to Local Rule
          25     141 unless otherwise instructed by the court.
          26     13.    FINAL DISPOSITION
          27            Within 60 days after the final disposition of this action, as defined in paragraph 4, each
          28     Receiving Party must return all Protected Material to the Producing Party or destroy such material.

Gibson, Dunn &                                                       13                  STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                    1:18-CV-00120-DAD (BAM)
            1    As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
            2    summaries, and any other format reproducing or capturing any of the Protected Material. Whether
            3    the Protected Material is returned or destroyed, the Receiving Party must submit a written
            4    certification to the Producing Party (and, if not the same person or entity, to the Designating Party) by
            5    the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material that
            6    was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,
            7    abstracts, compilations, summaries or any other format reproducing or capturing any of the Protected
            8    Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
            9    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
          10     correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
          11     and expert work product, even if such materials contain Protected Material. Any such archival copies
          12     that contain or constitute Protected Material remain subject to this Protective Order as set forth in
          13     Section 4 (for the duration of 1 year).
          14            IT IS SO STIPULATED.
          15

          16     Dated: September 17, 2019
          17                                               MICHELE L. MARYOTT
                                                           JASON C. SCHWARTZ
          18                                               KATHERINE V.A. SMITH
                                                           ASHLEY ALLYN
          19                                               HELEN AVUNJIAN
                                                           GIBSON, DUNN & CRUTCHER LLP
          20

          21                                               By: /s/ Katherine V.A. Smith
          22                                               Attorneys for Defendants GOLDEN STATE FC LLC (now
                                                           known as AMAZON.COM SERVICES, INC.);
          23                                               AMAZON.COM, INC.; and AMAZON FULFILLMENT
                                                           SERVICES, INC. (now known as AMAZON.COM
          24                                               SERVICES, INC.)
          25

          26
          27

          28

Gibson, Dunn &                                                      14                  STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                   1:18-CV-00120-DAD (BAM)
            1    Dated: September 17, 2019
            2                                PETER R. DION-KINDEM
                                             THE DION-KINDEM LAW FIRM
            3

            4                                By: /s/ Peter R. Dion-Kindem as authorized on 9/17/19
            5                                LONNIE C. BLANCHARD, III
                                             THE BLANCHARD LAW GROUP, APC
            6

            7                                By: /s/ Lonnie C. Blanchard, III as authorized on 9/17/19
            8                                Attorneys for Plaintiff JUAN TREVINO
            9    Dated: September 17, 2019
          10                                 DAVID YEREMIAN
                                             ALVIN B. LINDSAY
          11                                 DAVID YEREMIAN & ASSOCIATES, INC.
          12
                                             By: /s/ Alvin B. Lindsay as authorized on 9/17/19
          13
                                             Attorneys for Plaintiffs CHRISTOPHER WARD and
          14                                 LINDA QUINTEROS
          15     Dated: September 17, 2019
          16                                 JAMES HAWKINS
                                             ISANDRA FERNANDEZ
          17                                 JAMES HAWKINS APLC
          18
                                             By: /s/ Isandra Fernandez as authorized on 9/17/19
          19
                                             Attorneys for Plaintiff JUAN C. AVALOS
          20

          21     Dated: September 17, 2019
          22                                 JOSHUA H. HAFFNER
                                             GRAHAM G. LAMBERT
          23                                 HAFFNER LAW PC
          24
                                             By: /s/ Joshua H. Haffner as authorized on 9/17/19
          25
                                             Attorneys for Plaintiff ROMEO PALMA
          26
          27

          28

Gibson, Dunn &                                       15                STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                  1:18-CV-00120-DAD (BAM)
            1    Dated: September 17, 2019
            2                                SHAWN C. WESTRICK
                                             THE WESTRICK LAW FIRM, P.C.
            3

            4                                By: /s/ Shawn C. Westrick as authorized on 9/17/19
            5                                Attorneys for Plaintiffs BRITTANY HAGMAN and
                                             ALBERTO GIANINI
            6

            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28

Gibson, Dunn &                                       16               STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                 1:18-CV-00120-DAD (BAM)
            1                                                   EXHIBIT A
            2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
            3            I, _________________________________________ [print or type full name], of
            4    __________________________________________ [print or type full address], declare under
            5    penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order that
            6    was issued by the United States District Court for the Eastern District of California on [date] in the
            7    case of Juan Trevino v. Golden State FC LLC et al., Lead Case No. 18-cv-00120-DAD-BAM. I agree
            8    to comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
            9    and acknowledge that failure to so comply could expose me to sanctions and punishment in the
          10     nature of contempt. I solemnly promise that I will not disclose in any manner any information or item
          11     that is subject to this Stipulated Protective Order to any person or entity except in strict compliance
          12     with the provisions of this Order.
          13             I further agree to submit to the jurisdiction of the United States District Court for the Eastern
          14     District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even
          15     if such enforcement proceedings occur after termination of this action.
          16             I hereby appoint _____________________________________ [print or type full name] of
          17     _________________________________________________________________ [print or type full
          18     address and telephone number] as my California agent for service of process in connection with this
          19     action or any proceedings related to enforcement of this Stipulated Protective Order.
          20

          21     Date:
          22     City and State where sworn and signed:
          23

          24     Printed name:
          25

          26     Signature:
          27

          28

Gibson, Dunn &                                                       17                  STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                    1:18-CV-00120-DAD (BAM)
            1                                                   ORDER
            2
                 The Court adopts the stipulated protective order submitted by the parties. The parties are advised that
            3
                 pursuant to the Local Rules of the United States District Court, Eastern District of California, any
            4
                 documents subject to this protective order to be filed under seal must be accompanied by a written
            5
                 request which complies with Local Rule 141 prior to sealing. The party making a request to file
            6
                 documents under seal shall be required to show good cause for documents attached to a non-
            7
                 dispositive motion or compelling reasons for documents attached to a dispositive motion. Pintos v.
            8
                 Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5) days of any approved
            9
                 document filed under seal, the party shall file a redacted copy of the sealed document. The redactions
          10
                 shall be narrowly tailored to protect only the information that is confidential or was deemed
          11
                 confidential. Also, the parties shall consider resolving any dispute arising under this protective order
          12
                 according to the Court’s informal discovery dispute procedure.
          13

          14     IT IS SO ORDERED.
          15
                    Dated:     September 20, 2019                         /s/ Barbara    A. McAuliffe            _
          16                                                        UNITED STATES MAGISTRATE JUDGE
          17

          18

          19
          20

          21

          22

          23

          24

          25

          26
          27

          28

Gibson, Dunn &                                                      18                 STIPULATED PROTECTIVE ORDER
Crutcher LLP                                                                                  1:18-CV-00120-DAD (BAM)
